     Case 2:19-cv-00193-HSO-MTP Document 184 Filed 03/04/21 Page 1 of 12




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

                                    Eastern Division

PENNYMAC LOAN SERVICES, LLC,                     CIVIL ACTION
                                                 Case No: 2:19-cv-00193-HSO-
                            Plaintiff,           MTP

        -vs-

INNOVATED HOLDINGS, INC. dba                     MEMORANDUM OF LAW IN
SITCOMM ARBITRATION                              SUPPORT OF PLAINTIFF
ASSOCIATION; MARK MOFFETT;                       PENNYMAC LOAN
SANDRA GOULETTE; RONNIE                          SERVICES, LLC’S RESPONSE
KAHAPEA; MARK JOHNSON, KIRK                      IN OPPOSITION/MOTION TO
GIBBS; BRETT “EEON” JONES aka EEON               STRIKE THE FOLLOWING
aka BRETT JONES aka BRETT TORIANO                FILINGS OF DEFENDANT
JONES-THEOPHILIOUS aka BRETT                     BRETT “EEON” JONES:
RANDOFF TORIANO KEEFFE HENRY                     DOCKETS 173-175, 180, AND
KANA-SHAPHEL HITHRAPPES JONES-                   181
THEOPHILUS fka KEEFE BRANCH; and
RANCE MAGEE,

                            Defendants.


 MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF PENNYMAC
 LOAN SERVICES, LLC’S RESPONSE IN OPPOSITION/MOTION TO
STRIKE THE FOLLOWING FILINGS OF DEFENDANT BRETT “EEON”
            JONES: DOCKETS 173-175, 180, AND 181




136044.01923/125301954v.3
     Case 2:19-cv-00193-HSO-MTP Document 184 Filed 03/04/21 Page 2 of 12




I.      INTRODUCTION

        Defendant Brett “Eeon” Jones (hereinafter, “Eeon”) is the mastermind

behind Innovated Holdings, Inc. dba Sitcomm Arbitration Association

(“Sitcomm”) – a company that instituted a nationwide scheme to issue and confirm

fraudulent arbitration awards in federal courts across the country on behalf of

debtors against creditor companies. Eeon continues to burden this Court’s docket

and plaintiff PennyMac Loan Services, LLC (“PennyMac”) with numerous

indecipherable pleadings that request dismissal and repeat the same unmeritorious

arguments as his dozens of preceding filings. These five most recent filings are no

different. He has filed the following documents: (1) “Conspiracy Against Rights”

(Docket 173); (2) “Judicial Knowledge Notice, Challenge to Jurisdiction Law of

Flag” (Docket 174); (3) “Improper Challenges to Verified Affidavits by Eeon”

(Docket 175); (4) “Notice Writ of Error” (Docket 180); and (5) “Notice #4-Point of

Order”) (Docket 181) (collectively, “Eeon Filings”). PennyMac files this

Memorandum of Law in support of its Response in Opposition, or in the

alternative, Motion to Strike Docket 174-175, 180, and 181. To ease the burden on

the Court, PennyMac is filing one Response.

        The Eeon Filings should be denied and/or stricken for several reasons. First,

Eeon is in default and the Court has already ruled he is not entitled to file pleadings

without leave of Court or until he is granted relief from the default. (Docket 172.)

                                          1
136044.01923/125301954v.3
      Case 2:19-cv-00193-HSO-MTP Document 184 Filed 03/04/21 Page 3 of 12




Second, the Court has already ruled multiple times that it has jurisdiction to hear

this dispute. (Dockets 30, 52, and 93.) Third, the respective courts in which

defendant Ronnie Kahapea (“Kahapea”) and Mark Johnson (“Johnson”) filed their

fabricated Sitcomm arbitration awards have already found there is no contract with

Sitcomm arbitration provisions between PennyMac and Johnson and PennyMac

and Kahapea. Fourth, to the extent any of the Eeon Filings are meant to be

motions, they fail to follow the local rules or cite any competent legal authority in

support. Fifth, the Eeon Filings once again are filed by Eeon, who is not a licensed

attorney in any state, but are improperly brought on behalf of all of the defendants.

Sixth, Eeon repeatedly claims PennyMac has failed to respond to his

“counterclaim” even though PennyMac filed a timely Motion to Dismiss as to his

“counterclaim.” (Dockets 108-109.) Seventh, Eeon’s contention that PennyMac

has not provided discovery is false. Lastly, Eeon questions the magistrate judge’s

authority to issuing orders, but cites no competent authority in support. He also

requests a jury trial, but a bench trial has been ordered. Thus, these pleadings

should be denied and/or stricken.

II.     ARGUMENT

        A.      Eeon Is In Default And Not Permitted To File Documents.

        On October 9, 2020, the Court entered default as to Eeon. (Docket 92.)

Federal Rule of Civil Procedure, rule 55(c) provides that the court may set aside an

                                          2
136044.01923/125301954v.3
     Case 2:19-cv-00193-HSO-MTP Document 184 Filed 03/04/21 Page 4 of 12




entry of default for good cause. However, Eeon has not obtained relief from

default or sought to obtain relief from default, and is therefore not permitted to file

pleadings in this matter. See, e.g., Hilseweck P’ship v. E. Energy Res., Inc., Civil

Action No. 3:11-CV-0186-D, 2011 U.S. Dist. LEXIS 88112, at *7 (N.D. Tex. Aug.

9, 2011) (court set aside defendant’s default prior to granting defendant’s motion

for leave to file an answer and counterclaim).

        In fact, this Court recently ruled that Eeon is not currently permitted to file

any pleading. On February 12, 2021, the Court issued an Order stating “After

default was entered by the Clerk, Defendant Jones was not entitled to file any

pleadings without leave of court or until the Court granted him relief from the

Clerk’s entry of default. Without the Court granting relief from the Clerk’s entry

of default, Defendant Jones was not entitled to file his Motion to Change Venue

[145] or Documentation of On-going Conspiracy [146], and these filings will be

stricken.” (Docket 172.) Pursuant to this Court’s order, the Eeon Filings should be

denied or alternatively, stricken.

        B.      The Court Previously Ruled That It Has Jurisdiction.

        Eeon yet again tries to challenge the Court’s jurisdiction in both of these

filings. Other defendants in this case have filed numerous documents with the

Court that purport to challenge the Court’s jurisdiction. All of these filings have



                                            3
136044.01923/125301954v.3
     Case 2:19-cv-00193-HSO-MTP Document 184 Filed 03/04/21 Page 5 of 12




been denied. Kahapea filed an Affidavit/Demand to Dismiss Upon Lack of

Subject Matter Jurisdiction. (Docket 19.) The Court denied finding the following:

            [T]o the extent Mr. Kahapea argues there is no subject matter
            jurisdiction, he is incorrect. It appears from a review of the
            Complaint that there is diversity jurisdiction under 28 U.S.C. §
            1332. The Plaintiff has alleged that it is completely diverse
            from all named defendants with regard to their citizenship. [1]
            at ¶¶ 6-13. Also, the purported arbitration awards exceed the
            $75,000 jurisdictional limit. [1-3] at p. 10 ¶ 14; [1-5] at p. 6 ¶ 8.
            Therefore, the Court finds that there is proper subject matter
            jurisdiction over this lawsuit.

(Docket 30.)

        Defendants Kirk Gibbs and Sandra Goulette have each challenged the

Court’s jurisdiction at least twice by filing multiple motions to dismiss. (Dockets

32, 36, 58, and 62.) All of these have also been denied. On May 7, 2020, the

Court found as follows:

            In its Complaint, Plaintiff has alleged both. Plaintiff, who is a
            Delaware limited liability company, alleges diversity
            jurisdiction in that Plaintiff’s citizenship differs from all
            defendants and the amount in controversy exceeds $75,000.
            Plaintiff also alleges a claim under the civil-RICO statute, 18
            U.S.C. § 1961, which is a federal law, thereby providing federal
            question jurisdiction. Therefore, to the extent Gibbs seeks
            dismissal based on a lack of subject matter jurisdiction, the
            motion will be denied.

(Docket 52.) On October 26, 2020, the Court again ruled “there is both diversity

and federal question jurisdiction in this case.” (Docket 93.) Thus, Eeon’s

challenges to the Court’s jurisdiction should be denied.

                                              4
136044.01923/125301954v.3
     Case 2:19-cv-00193-HSO-MTP Document 184 Filed 03/04/21 Page 6 of 12




        C.      This Court Found Jurisdiction Of This Matter Is Not Under the

                Federal Arbitration Act (“FAA”) And Rulings From Other Cases

                Found There Is No Valid Agreement To Arbitrate Between

                PennyMac And Johnson And PennyMac And Kahapea.

        Eeon loosely reiterates arguments he has made several times before – one

being that proper jurisdiction is pursuant to the FAA. However, this Court has

already ruled, as follows: “Contrary to Gibb’s assertion that the ‘sole jurisdiction

of this matter is the Federal Arbitration Act,’ it is the Plaintiff’s Complaint that

steers the inquiry of subject matter jurisdiction, and nothing in the Complaint

alleges a claim under the FAA.” (Docket 52.)

        Eeon also alludes to PennyMac’s agreements to arbitrate with Johnson and

Kahapea. However, the courts in which Kahapea and Johnson filed their

fraudulent Sitcomm arbitration awards have already ruled that there is no

agreement to arbitration between PennyMac and Kahapea and PennyMac and

Johnson. (Memorandum Opinion and Order, dated January 5, 2021 in Kahapea v.

PennyMac Loan Services LLC et al., Case No. 2:20-cv-151 (S.D. Miss.)

(“Mississippi Order”) attached as Exhibit A to Response in Opposition filed

concurrently; Memorandum Opinion, dated September 8, 2020 and Minute Sheet,

dated August 31, 2020 in Johnson v. PennyMac Loan Services LLC, 3:19cv837

(E.D. Va.) (“Virginia Order”) attached as Exhibit B to Response in Opposition

                                           5
136044.01923/125301954v.3
     Case 2:19-cv-00193-HSO-MTP Document 184 Filed 03/04/21 Page 7 of 12




filed concurrently.) The Court in the Kahapea matter held that “Kahapea has not

presented any document that appears to be a valid, enforceable arbitration

agreement, and nothing in the documents submitted in the record demonstrates a

scintilla of mutual assent.” (Mississippi Order, p. 5.) In addition, the court in

Virginia also vacated Johnson’s arbitration award. See Virginia Order. Thus,

Eeon’s arguments in this regard are without merit.

        D.      Eeon Failed to Follow The Local Rules.

        To the extent any of the Eeon Filings are meant to be a motion seeking

relief, they fail to follow the local rules. Motions must be filed with a

memorandum brief as a separate docket item from the motion to which it relates.

(L.R. 7(a)(2).) Eeon only filed one main document for each of these filings that

are mainly “affidavits” and also include miscellaneous attachments. None of the

Eeon Filings provide any legal basis for any type of motion.

        E.      Eeon Cannot Represent Other Defendants.

        Once again Eeon filed these documents on behalf of all defendants in the

case. Eeon is not licensed as an attorney in any jurisdiction in the United States as

far as PennyMac is aware and cannot represent any other defendant. He cites no

rule stating that a person without a law license can represent other parties. In fact,

“in federal court a party can represent himself or be represented by an attorney, but



                                           6
136044.01923/125301954v.3
     Case 2:19-cv-00193-HSO-MTP Document 184 Filed 03/04/21 Page 8 of 12




cannot be represented by a nonlawyer.” Gonzales v. Wyatt, 157 F.3d 1016, 1021

(1998).

        F.      Eeon’s “Counterclaim” Is Untimely, Has No Merit, And

                PennyMac Filed a Motion To Dismiss In Response.

        Eeon repeatedly refers to the “counterclaim” he filed against PennyMac and

states that PennyMac has failed to respond. This is false. First, Eeon’s

“counterclaim” was filed late. Eeon was in default as of October 8, 2020 (Docket

90.) Eeon filed his “counterclaim” almost two months after he was in default and

on November 30, 2020. (Docket 98.) While PennyMac contends all the

documents Eeon has filed are improper and should be denied outright and/or

stricken, out of an abundance of caution and on December 21, 2020, PennyMac

filed a Motion to Dismiss as to some of Eeon’s filings. Specifically, PennyMac’s

Motion to Dismiss was directed at Dockets 98, 103, and 106, which includes his

“Challenge to Courts Jurisdiction; Counterclaim/suit.” (Dockets 108-109.) This

was filed 21 days after his “counterclaim” was filed and is thus timely pursuant to

Federal Rules of Civil Procedure Rule 12(a)(1)(B). PennyMac’s Motion to

Dismiss has not yet been ruled upon by the Court.

        G.      Discovery Is Closed.

        In one of the filings, Eeon mentions that PennyMac has not provided

discovery or proof of its claims. Discovery has been closed since January 11, 2021

                                         7
136044.01923/125301954v.3
     Case 2:19-cv-00193-HSO-MTP Document 184 Filed 03/04/21 Page 9 of 12




(except for the outstanding discovery that is the subject of PennyMac’s Motions to

Compel). (see Docket 171.) Discovery beyond what the Court ordered in Docket

171 on February 11, 2021 is not allowed “for any other purpose.” (Docket 171, p.

17.) None of the defendants have served any timely discovery on PennyMac.

PennyMac also complied with its obligations under Federal Rules of Civil

Procedure rule 26 by serving its initial disclosures and identifying documents and

witnesses. (Docket 66.)

        H.      Eeon’s Objection To The Magistrate’s Participation And

                Requests For A Jury Trial Are Baseless.

        Eeon references the Magistrate Judge’s (Hon. Michael T. Parker)

participation in this case and appears to assert an objection to him issuing orders

and his continued participation. However, Hon. Michael T. Parker is entitled to

issue orders in this case and Eeon may only object to the magistrate overseeing

trial, which he is not (because defendants objected at the scheduling conference).

Any other objections are without merit.

        Lastly, Eeon makes reference to requests a jury. However, the parties

agreed to a bench trial, which was ordered by the Court in the Case Management

Order. (Docket 57.) In addition, a defaulted party is not entitled to a jury trial.

Clark v. Britt, No. 1:18CV493, 2021 WL 681239, at *14 (M.D.N.C. Feb. 22,

2021).

                                           8
136044.01923/125301954v.3
       Case 2:19-cv-00193-HSO-MTP Document 184 Filed 03/04/21 Page 10 of 12




III.     CONCLUSION

         Based on the foregoing, PennyMac respectfully requests that the Eeon

Filings be denied and/or stricken.

 Dated:           March 4, 2021

                                           Respectfully submitted,

                                        /s/ Nicole Bartz Metral
                                        Cheryl S. Chang (admitted pro hac vice)
                                        chang@blankrome.com
                                        Nicole Bartz Metral (admitted pro hac vice)
                                        nbmetral@blankrome.com
                                        Jessica A. McElroy (admitted pro hac vice)
                                        jmcelroy@blankrome.com

                                        BLANK ROME LLP
                                        2029 Century Park East, 6th Floor
                                        Los Angeles, California 90067-2907
                                        Telephone: 424.239.3400
                                        Facsimile: 424.239.3434

                                        Harris F. Powers III
                                        hpowers@upshawwilliams.com
                                        Steven C. Cookston
                                        scookston@upshawwilliams.com
                                        Upshaw, Williams, Biggers & Beckham,
                                        LLP
                                        309 Fulton Street
                                        Post Office Drawer 8230
                                        Greenwood, MS 38935-8230
                                        Telephone: 662.455.1613
                                        Facsimile: 662.453.9245

                                        Counsel for Plaintiff



                                          9
136044.01923/125301954v.3
    Case 2:19-cv-00193-HSO-MTP Document 184 Filed 03/04/21 Page 11 of 12




                                PROOF OF SERVICE
STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
      I am employed in the county of Los Angeles, State of California. I am over
the age of 18 and not a party to the within action; my business address is BLANK
ROME LLP, 2029 Century Park East, 6th Floor, Los Angeles, California 90067.
      On March 4, 2021, I served the foregoing document(s): MEMORANDUM
OF LAW IN SUPPORT OF PLAINTIFF PENNYMAC LOAN SERVICES,
LLC’S RESPONSE IN OPPOSITION/MOTION TO STRIKE THE
FOLLOWING FILINGS OF DEFENDANT BRETT “EEON” JONES:
DOCKETS 173-175, 180, AND 181, on the interested parties in this action
addressed and sent as follows:

                            SEE ATTACHED SERVICE LIST
  BY ENVELOPE: by placing  the original  a true copy thereof enclosed
   in sealed envelope(s) addressed as indicated and delivering such envelope(s):
  BY CERTIFIED MAIL: I caused such envelope(s) to be deposited in the
   mail at Los Angeles, California with postage thereon fully prepaid to the office
   or home of the addressee(s) as indicated. I am “readily familiar” with this
   firm’s practice of collection and processing documents for mailing. It is
   deposited with the U.S. Postal Service on that same day, with postage fully
   prepaid, in the ordinary course of business. I am aware that on motion of party
   served, service is presumed invalid if postal cancellation date or postage meter
   date is more than one day after the date of deposit for mailing in affidavit.
  BY FEDEX: I caused such envelope(s) to be deposited in a box or other            .
   facility regularly maintained by FedEx, an express service carrier, or delivered
   to a courier or driver authorized by said express service carrier to receive
   documents in an envelope designated by the said express service carrier,
   addressed as indicated, with delivery fees paid or provided for, to be
   transmitted by FedEx.

  FEDERAL: I declare that I am employed in the office of a member of the bar
      of this court at whose direction service was made.

        Executed on March 4, 2021, at Los Angeles, California.


                                              Charman S. Bee




                                         10
136044.01923/125301954v.3
    Case 2:19-cv-00193-HSO-MTP Document 184 Filed 03/04/21 Page 12 of 12




                               SERVICE LIST
      Pennymac Loan Services, LLC v. Sitcomm Arbitration Association, et al.;
                      Case No. 2:19-cv-00193-KS-MTP
 BY CERTIFIED MAIL:
 Ronnie Kahapea                           Defendant
 P.O. Box 875
 Volcano, HI 96785

 BY FEDEX:
 Mark Johnson                             Defendant
 451 May Lane
 Louisa, VA 23093
 Kirk Gibbs                               Defendant
 4115 Lawrenceville Rd.
 PMB 8119
 Lilburn, GA 30047
 Sandra Goulette                          Defendant
 3007 Crescent Hill Drive
 Laurel, MS 39440
 Mark Moffett                             Defendant
 345 Coon Jeffcoat Road
 Soso, MS 39480
 Rance Magee                              Defendant
 11294 Rose Road
 Emmett, MI 48022
 Innovated Holdings, Inc. dba             Defendant
 Sitcomm Arbitration Association
 C/O Registered Agents, Inc.
 30 N. Gould Street, Suite R
 Sheridan, WY 82801
 Brett “Eeon” Jones                       Defendant
 304 South Jones Boulevard
 Unit Eeon-1967
 Las Vegas, NV 89107




                                        11
136044.01923/125301954v.3
